Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to application filed 06/30/2021. Claims 1-20 were pending. Claims 1-20 are allowed.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 08/09/2021 and 11/24/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Andrew Cohn, (Registration Number 69,739) on 02/17/2022.

The Application has been amended as follows:
Amendments to the Specification
[0001]   This application is a Continuation of U.S. Patent Application No. 16/885,111, filed May 27, 2020, now U.S. Patent No. 11,076,001, which is incorporated by reference in its entirety.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance:

	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“creating, in the session manager account, a first entry corresponding to the first session, wherein first entry comprises the first session identifier, a session status of the first session, and a first deactivation user interface element; 
detecting, via a selection of the first deactivation user interface element in the session manager account, a request to end the first session”
as stated claims 1, 8 and 15. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xu et al., US 2020/0220853 A1; Computing system used to obtain an access token from an authorization server, comprises a web browser application and a native software application provided at a first time, receive first instructions to log out of a first session.
Ragusa et al., US 2012/0226813 A1; The computer network comprises a client operable to run a client application and a web server hosting at web service. A session token manager is operable to receive a check out message along with user credentials from the client application. The user credentials identify a user operating the client application, where the check out message is processed to determine a session token from a pool of session tokens managed for the user.
Mitevski, US 2017/0149835 A1; The method involves providing process to determine current status of entitlement in a memory as corresponding to a status. Portions of content are 
Scrivner, US 2016/0140631 A1; The system is configured for generating a session identifier of a user based on a hash created from a merchant location and the value associated with the shopping session. The merchant location is notified about the user selected product based on the association between the user selected product and the session identifier.
Kong et al., US 10462124 B; Method for maintaining web session for user across multiple electronic devices using virtual session manager, involves storing access token in memory, using access token to access web resource and establish or maintain virtual session.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/C.L/Examiner, Art Unit 2446


/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446